DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 10/14/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “first body force generating apparatus” in claims 1, 2, 3, 8, 25-26, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation as described above has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “compression” and “an expansion apparatus” coupled with functional language “expansion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a body force generating apparatus is electrical field generator, a magnetic field generator, a gravitational field generator, an inertial body force generating apparatus as described in ¶0008 of the specification, since specification disclose a potential structure for a body force generating apparatus therefore 35 U.S.C. 112(b) has not been invoked.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 3, 8, 25-26 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the components depicted in Figure 1D and discussed in paragraph 0090 of the instant specification.

Election/Restriction
It is acknowledged that applicant has elected without traverse Species III of claims 1-16, 4-8, 25-26, 32, 35, 36, 43-47, 49-57 and 59, which includes generic claims 1-3, 9-16, 43-46, and 49-57 in a required election-restriction correspondence received 10/14/2022.
Since Applicant’s response is silent regarding with or without traverse, the election is considered without traverse.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 1-5, 20, 21, 22, 23, 24, 25, 26, 32, 35, 36, 49, 51, 52, 53, 54, 55, 56, 57 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-5, 10, 11, 12, 16, 14, 15, 16/17, 22, 25, 50, 51, 52, 53, 54, 55, 56, 57 of Patent No. 11293311B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-5, 10, 11, 12, 16, 14, 15, 16/17, 22, 25, 50, 51, 52, 53, 54, 55, 56, 57 of the Patent No. 11293311B2 teach all the claimed limitations of claims 1-5, 20, 21, 22, 23, 24, 25, 26, 32, 35, 36, 49, 50, 51, 52, 53, 54, 55, 56, 57  of instant application barring a few minor changes in terminology for elements or insignificant variations in functional language of the claims that are identical between the two applications. Further an omission of an element and its functions is obvious variation if the function of the element is not desired (See MPEP, 2144.04 (ll)(a)).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-3, 5-16, 25-26, 32, 35-36, 49, 51, 56 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SCHAUWECKER et al. (SCHAUWECKER) combined with following reasons.

Re: Claim 1:
SCHAUWECKER discloses:
An apparatus for interacting with a working material, wherein the apparatus comprises:
a first body force generating apparatus configured to modify a specific heat capacity of the working material (See Fig.1c: ¶0048: permanent magnet 7), wherein the working material comprises a caloric material (See Fig.1c: ¶0049: regenerator 1” comprising magneto-caloric regenerator material in the form of bulk particles of preferably several magnetically active materials), wherein the caloric material is a collection of all objects of interest of which the specific heat capacity is modifiable by the action of the first body force generating apparatus (See Fig.1c: ¶0049: the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that magneto-caloric material comprises matters of interest such as electron and atoms since it is well known in the art that magneto-caloric material comprises matters of interest such as electron and atoms), wherein the modification can be to a value above or below the natural specific heat capacity of the objects of interest (the recitation is merely a functional languages and an outcome of change in heating capacity of all the matters of interest within  working material comprising magneto-caloric material as a result of heating or cooling in a thermodynamics cycle as disclosed this phenomenon is described in detail in paras 0049); and
a first work exchange apparatus (See Fig.1c: ¶0049: discloses compression via piston 4), wherein the first work exchange apparatus comprises a compression apparatus, wherein the compression apparatus is an apparatus configured to perform work on at least a portion of the caloric material at least when the specific heat capacity of the at least a portion of the caloric material deviates from its natural value (See Fig.1c: 49-¶0070: as the work is performed on a caloric material by the compression stroke via piston 4 which pumps heated fluid through the regenerator 1” from the cold end to the hot end, the magnetic field source acts upon the magneto-caloric regenerator material and thereby increases its temperature), or wherein the first work exchange apparatus comprises an expansion apparatus (See Fig.1c: ¶0049-¶0070), wherein the expansion apparatus is an apparatus configured to allow at least a portion of the caloric material to perform work on the expansion apparatus at least when the specific heat capacity of the at least a portion of the caloric material deviates from its natural value (See Fig.1c: ¶0049-¶0070: as the work is performed on a caloric material by the expansion stroke of piston 4’  and heat exchange transfer fluid is pumped through the regenerator 1” from the cold end to the hot end to the side of piston 4, the magnetic field source acts upon the magneto-caloric regenerator material and thereby increases its temperature which rises from its normal/natural temperature).

Re: Claim 2:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus can be configured to increase the specific heat capacity of the caloric material (SCHAUWECKER: See Fig.1c: ¶0049-¶0070: specific heat is the amount of energy that must be added, in the form of heat and in the instant case the caloric material is heated which typically increase the specific heat).  

Re: Claim 3:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus can be configured to decrease the specific heat capacity of the caloric material (SCHAUWECKER: See Fig.1c: merely result of cooling of caloric material as decided in ¶0049).  

Re: Claim 5:
SCHAUWECKER discloses:
The apparatus of claim 4, wherein the caloric material comprises a liquid, a gas, a plasma, or a colloid (SCHAUWECKER: See Fig.1c: ¶0047, ¶0049, ¶0060: the claims are given broadest reasonable interpretation the magnetocaloric material comprises fluid as described in cited paras).

Re: Claim 6:
SCHAUWECKER discloses:
The apparatus of claim 4, wherein the caloric material comprises mobile objects of interest within a medium, wherein the medium can be empty space, a solid, a liquid, a gas, a plasma, or a combination thereof (SCHAUWECKER: See Fig.1c: ¶0047, ¶0049, ¶0060: the claims are given broadest reasonable interpretation the magnetocaloric material comprises fluid as described in cited paras).

Re: Claim 7:
SCHAUWECKER discloses:
The apparatus of claim 6, wherein the objects of interest can comprise mobile charges, electrons, holes, ions, or a combination thereof (SCHAUWECKER: See Fig.1c: caloric material is a conductor therefore typically comprises of electrons).

Re: Claim 8:
SCHAUWECKER discloses:
apparatus of claim 6, wherein the first work exchange apparatus can be configured to perform work on at least a portion of the medium or allow at least a portion of a medium to perform work on the first work exchange apparatus (See Fig.1c: ¶0047-¶0049).

Re: Claim 9:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the working material comprises a non-caloric material, wherein the non-caloric material consists of the portion of the working material which does not consist of the caloric material (See Fig.1c: ¶0047-¶0049).

Re: Claim 10:
SCHAUWECKER discloses:
The apparatus of claim 9, wherein the non-caloric material comprises a fluid (See Fig.1c: ¶0047).

Re: Claim 11:
SCHAUWECKER discloses:
The apparatus of claim 10, wherein the non-caloric material comprises a liquid, a gas, a plasma, or a colloid (See Fig.1c: ¶0047).

Re: Claim 12:
SCHAUWECKER discloses:
The apparatus of claim 10, wherein the non-caloric material comprises mobile objects of interest within a medium, wherein the medium can be empty space, a solid, a liquid, a gas, a plasma, or a combination thereof (See Fig.1c: ¶0047-¶0049).

Re: Claim 13:
SCHAUWECKER discloses:
The apparatus of claim 12, wherein the objects of interest can comprise mobile charges, electrons, holes, ions, or a combination thereof (See Fig.1c: caloric material is a conductor therefore typically comprises of electrons).

Re: Claim 14:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the caloric material comprises solid particles, or a solid object (See Fig.1c: ¶0007, ¶0047).  

Re: Claim 15:
SCHAUWECKER discloses:
The apparatus of claim 14, wherein the caloric material comprises mobile objects of interest within the non-caloric material (See Fig.1c: caloric material is a conductor therefore typically comprises of electrons).
  
Re: Claim 16:
SCHAUWECKER discloses:
	The apparatus of claim 15, wherein the objects of interest can comprise mobile charge carriers, electrons, holes, or ions (See Fig.1c: caloric material is a conductor therefore typically comprises of electrons).

Re: Claim 25:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first body force generating apparatus comprises an electric field generating apparatus (See Fig.1c: ¶0019, Claim 17).

Re: Claim 26:
SCHAUWECKER discloses:
The apparatus of claim 25, wherein the electric field generating apparatus comprises electrical conductors configured to accumulate positive or negative charge, or wherein the electric field generating apparatus comprises collections of positive or negative charge (See Fig.1c: ¶0010, ¶0019, ¶0028: magnetized and demagnetized and thereby heated and cooled).

Re: Claim 32:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the specific heat capacity of the caloric material is modified by a positive or negative magneto-caloric effect (See Fig.1c: ¶0049, ¶0059: this is merely result of the magnetization and demagnetization of magneto-caloric material).

Re: Claim 35:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the first work exchange apparatus comprises a piston (See Fig.1c: ¶0049: discloses compression via piston 4).

Re: Claim 36:
SCHAUWECKER discloses:
The apparatus of claim 35, wherein the piston is mechanically coupled to an electricity generator configured to convert mechanical work into electrical energy.
 The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an electric generator coupled to drive mechanism as described in paras (0047, 0048) since it is well known in the art that to convert mechanical power into electrical energy.

Re: Claim 49:
SCHAUWECKER discloses:
 	The apparatus of claim 1, wherein the apparatus comprises a heat exchanger configured to deliver heat to at least a portion of the caloric material, or remove heat from at least a portion of the caloric material (See Fig. 1c: heat exchanger 2 which delivers and removes heat from working material discloses working material is magneto-caloric material which is a caloric material).

Re: Claim 51:
SCHAUWECKER discloses:
The apparatus of claim 1, wherein the work exchange apparatus is configured to interact with the working material in a thermodynamic cycle (See Fig. 1c: ¶0007, ¶0025).

Re: Claim 56:
SCHAUWECKER discloses:
 The apparatus of claim 9, wherein at least a portion of the non-caloric material (¶0047: discloses helium) is in thermal contact with at least a portion of the caloric material (¶0049: discloses helium flows via magneto-caloric material).

Re: Claim 50:
SCHAUWECKER discloses:
The apparatus of claim 9, wherein the apparatus comprises a heat exchanger (¶0047: warm heat exchanger 3) configured to deliver heat to at least a portion of the non-caloric material, or remove heat from at least a portion of the non-caloric material.


Re: Claim 52:
SCHAUWECKER discloses:
 The apparatus of claim 51, wherein the complete thermodynamic cycle absorbs thermal energy from a single thermal reservoir (See Fig.1c: ¶0049: regenerator 1'' then also provides intermediate storage of heat in the Stirling machine of FIG. 1)) and produces mechanical work (See Fig.1c: ¶0048: mechanical work via the drive mechanism 6, 6').

Re: Claim 54:
SCHAUWECKER discloses:
The apparatus of claim 53, wherein the complete thermodynamic cycle also produces mechanical work (See Fig. 1C: ¶0047).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0186560A1 to SCHAUWECKER et al. (SCHAUWECKER) as applied to claim 1, and further in view of U.S Publication number 2012/0079834 A1 to DINESEN et al. (DINESEN).

Re: Claim 4:
SCHAUWECKER discloses:
The apparatus of claim 1, SCHAUWECKER discloses all the limitations of claim 1, SCHAUWECKER is silent regarding wherein the caloric material comprises a fluid, however DINESEN teaches: wherein the caloric material comprises a fluid (DINESEN: ¶0011: a method of making a magnetic regenerator utilizing shaping methods for powder materials in a slurry or paste, followed by drying and sintering).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the material of DINESEN, since an express suggestion to substitute one equivalent material for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.



Allowable Subject Matter and Prior Art
Claim (s) 47 and 59 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art U.S Publication number 2007/0186560A1 fails to disclose either alone or in combination fail to teach or fairly suggest the claim limitations as set forth in dependent claims 47, and 59 in combination with limitations of base claim and intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
October 24, 2022